SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):October 28, 2010 J.B. HUNT TRANSPORT SERVICES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Arkansas (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) 0-11757 COMMISSION FILE NUMBER 71-0335111 (IRS EMPLOYER IDENTIFICATION NO.) 615 J.B. Hunt Corporate Drive Lowell, Arkansas (479) 820-0000 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (REGISTRANT'S TELEPHONE NUMBER) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: {} Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) {} Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) {} Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) {} Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) 1 ITEM 5.02 ELECTION AND APPOINTMENT OF PRINCIPAL OFFICERS On October 28, 2010, we issued a news release announcing the following: ● Effective January 1, 2011, Wayne Garrison will retire as Chairman of the Board, but remain a Director. ● Effective January 1, 2011, Kirk Thompson will step down as President and Chief Executive Officer of the Company and assume the position of Chairman of the Board. ● Effective January 1, 2011, John Roberts will assume the position of President and Chief Executive Officer of the Company.Mr. Roberts was also elected to the Board effective October 28, 2010. Mr. Roberts has served as President of our Dedicated Contract Services segment since 1997. Prior to that he was Vice President of Marketing Strategy and has held various sales positions since starting with the Company in 1989. A copy of that news release is filed as an exhibit to this Form 8-K. On October 28, 2010, our Executive Compensation Committee approved base salaries for the following officers: David G. Mee EVP, Finance and Administration and CFO and Corporate Secretary Craig Harper EVP, Operations and COO Paul Bergant EVP, CMO, President of JBI John N. Roberts III EVP and President, DCS Also onOctober 28, 2010, our Executive Compensation Committee recommended and independent members of the Board of Directors approved the following base salaries effective October 28, 2010 through December 31, 2010: Wayne Garrison Chairman of the Board Kirk Thompson President and CEO Effective January 1, 2011, the following base salaries were approved by the independent members of the Board of Directors: Kirk Thompson Chairman of the Board John N. Roberts III President and CEO A summary of our compensation arrangements with our named executive officers is attached as an exhibit to this Form 8-K and is incorporated herein by reference. 2 ITEM 8.01 OTHER EVENTS On October 28, 2010, we issued a news release announcing the declaration of the regular quarterly dividend of $.12 per common share payable to stockholders of record on November 15, 2010.The dividend will be paid on December 2, 2010. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. News release issued by J.B. Hunt Transport Services, Inc. on October 28, 2010 announcing management changes, election of Director and declaration of third quarter dividend. Summary of Compensation Arrangements with Named Executive Officers. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized, in the city of Lowell, Arkansas, on the 2nd day of November 2010. J.B. HUNT TRANSPORT SERVICES, INC. BY:/s/ Kirk Thompson Kirk Thompson President and Chief Executive Officer BY:/s/ David G. Mee David G. Mee Executive Vice President, Finance and Administration, Chief Financial Officer BY:/s/ Donald G. Cope Donald G. Cope Senior Vice President, Controller, Chief Accounting Officer 4
